DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 4, 6-7, 9, 11-12, 17, 20, 22, 28, 42 and 61-62 are currently under examination. Claims 34, 45, 49-51, 56 and 58 are withdrawn from consideration. Claims 2, 3, 5, 8, 10, 13-16, 18-19, 21, 23-27, 29-33, 35-41, 43-44, 46-48, 52-55, 57 and 59-60 have been cancelled. Claims 61-62 are newly added. Claims 1, 6, 12 and 20 are amended.
Previous Grounds of Rejection
In the light of the amendments, the improper Markush Group rejection is withdrawn.
Regarding claims 1-2, 4, 6-7, 9, 11-12, 17, 20, 22, 28 and 42, in the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Objection/Rejections
Claim Objections
Regarding claim 61, the abbreviation “protoporphyrin IX, a mesoporphyrin IX, or a mesoporphyrin IX dimethyl ester” are vague. It should not be used and should be replaced by chemical structures. For the purposes of examination, the “mesoporphyrin IX” in claim 61 is interpreted as applicant’s elected species having the structure as shown below:  

    PNG
    media_image1.png
    339
    327
    media_image1.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the active site" in line 9.  There is insufficient antecedent basis for this limitation in the claim. An appropriated correction is required.

The term of "active site" in claim 1 is a relative term which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the term is impossible to determine because there is no indication of what active or inactive is.
An appropriated correction is required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 6-7, 9, 12, 17, 20, 22, 28, 42 and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marletta et al. (US 2011/0243849 A1), and in view of McIntosh et al. (JACS, 2015, 137, 13861-13865).
Regarding claims 1, 28 and 62, Marletta et al. teach photoactive polypeptides comprising heme-binding polypeptides including cytochrome P450 polypeptide ([0037]) and  metal-porphyrin complex, wherein the metal selected from ruthenium and iridium ([0040]) (claims 1-8). 
An Ru-porphyrin RuMP has the structure as shown below (FIG. 1):

    PNG
    media_image2.png
    648
    458
    media_image2.png
    Greyscale

Alternative, the metal can be iridium ([0040]). It corresponds to the instant claims formula M(L), wherein M=Ir, L=CO.
Although Marletta et al do not specific disclose the heme apoprotein comprises at least one mutation and wherein the at least one mutation is close to the active site as per applicant claims 1, 28 and 42, McIntosh et al. teach  heme ligation in a cytochrome P450 mutated T213A/C317 with amino acids (Abstract, and Figure 4).
CYP119 from S. acidocaldarius and which is mutated T213A/C317H (Abstract, and Figure 4).  It is further taught that C317 was mutated to all other 19 amino acids inclusive if C317G (See p. 13864).  Thus, this would result in T213A/C317G mutations as in claims 28 and 42.  Regarding the sequence identity, given that McIntosh et al. teach CYP119 from S. acidocaldarius, said sequence has 100% sequence identity to instant SEQ ID NO: 1 (See SCORE, result #1, .rup file).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute P450 of Marletta et al. with the T23A/C317H variant of 
Since both McIntosh et al. and Marletta et al. teach cytochrome P450 coordination with transition metals, one would have a reasonable expectation of success.
Regarding claims 6-7 and 9, as discussed above, the IrMP complex taught by Marletta et al. corresponds to the instant claimed porphyrin-Ir(L) complex wherein R1a=R2b=Me, R1b=R2a=Et, R4a=R3a=Me, R4b=R3b=CH2CH2COOH, and L=CO.
Regarding claim 12, as discussed above, McIntosh et al teach all 19 possible axial mutants of CYP119 which reads on the instant claimed limitations (Conclusion, page 13864).
Regarding claim 17, McIntosh et al. teach the axial mutants C317A/G/S/T as the instant claim (page 13863).
Regarding claims 20, 22 and 62, McIntosh et al. teach the cytochrome P450 comprising T213A/C317H as the instant claim (page 13863).


s 2, 4, 11 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of McIntosh et al and Marletta et al. as applied to claim 1 above, and further in view of Anding et al. (Organometallics, 2012, 31, 3628-3635).
Regarding claims 2 and 4, although Marletta et al. do not specifically disclose the ligand L is methyl as per applicant claims 2 and 4, Anding et al. teach iridium porphyrin complex of Ir(TTP)CH3 (1), which contains a ligand of methyl group as the instant claims.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a ligand of CO taught by Marletta et al. with the ligand of methyl taught by Anding et al. to obtain the invention as specified in the claims 2 and 4, motivated by the fact that the Iridium(TTP)CH3 shows an extremely and robust catalyst (Abstract).
Since both Anding et al. and Marletta et al teach iridium porphyrin complexes, one would have a reasonable expectation of success.
Regarding claims 11 and 61, as discussed above, although Marletta et al. do not specifically disclose porphyrin-Ir(CH3) as per applicant elected species as claims 11 and 61, Anding et al. teach iridium porphyrin complex with a ligand of methyl group as the instant claims.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a ligand of CO of (CO)IrMP taught by Marletta et al. with the ligand of methyl taught by Anding et al. to obtain the invention as specified in the claims 11 and 61, motivated by the fact that the Iridium CH3 complex shows as an extremely and robust catalyst (Abstract).
.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/11/2021 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732